Case 5:20-cv-01181-MCS-MAA Document 17 Filed 03/08/21 Page 1 of 1 Page ID #:118



   1
   2                                                               JS-6
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
  11    RICKEY LEWIS MCDONALD,                  Case No. 5:20-cv-01181-MCS (MAA)
  12
                          Plaintiff,            JUDGMENT
  13          v.
  14
        RIVERSIDE COUNTY SHERIFF
  15    DEPT. et al.,
  16
                          Defendants.
  17
  18
  19         Pursuant to the Order of Dismissal filed herewith,
  20         IT IS ADJUDGED that the above-captioned
                                             p       case is dismissed without
  21   prejudice.
  22
  23   DATED: March 8, 2021
  24                                                   MARK C. SCARSI
                                                UNITED STATES DISTRICT JUDGE
  25
  26
  27
  28
